— Appeal, as limited by written stipulation of the attorneys for appellant and the attorneys for respondent in Action No. 3 herein, dated October 22, 1969, from so much of a judgment of the Supreme Court, Queens County, dated April 25,1969, as determined Action No. 2 herein in favor of defendant against plaintiff therein. Judgment affirmed insofar as appealed from, with costs. No opinion. Upon said stipulation, appeal from so much of said judgment as is in favor of respondent in Action No. 3 herein deemed withdrawn and discontinued, without costs. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.